DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 12/13/2017 and the Remarks and Amendments filed on 5/3/2021.  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  1 and 26; “a distance component” in claims 2 and 27; “a learning component” in claim 51.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1-17 and 26-33 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a system; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
[i]dentifies models, wherein the set of models respectively comprise model components: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a set of models, which is an evaluation or observation.
[d]etermines model relations among the respective components, wherein the model relations comprise vectors of component relations between respective pairwise ones of the model components and the model-related data:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining model relations, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
[r]esponds to the user query with the suggested models comprising a subset of the models selected based on the vectors of component relations:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of responding to a user query, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a memory that stores directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory”, “an identification component”, “a determination component”, and “a suggestion component” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional element of “receives a user query for suggested models, wherein the user 

Claim 2
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “computes distances between the pairwise ones of the model components and the model related data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of computing distances between model components, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “a distance component”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “suggests the subset of the models based on the distances as represented in the vectors”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a distance, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recite the additional element of “a suggestion component”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “suggests the subset of the models based on a comparison of the distances to a tolerance parameter.” Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a comparison, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recite the additional elements of “a suggestion component” and a “distance component”, which are generic computer components 

Claim 5
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “updates the model relations based on user feedback”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of updating a model based on user feedback, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recite the additional element of “a learning component”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the model components comprise at least one of model configurations, model program code, model training data, model feedback, 
Step 2A Prong 2, Step 2B:  This claim recites “wherein the respective model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
[i]dentifying . . .  models, wherein the models respectively comprise model components: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a set of models, which is an evaluation or observation.
[d]etermining . . . model relations among the model components, wherein the model relations comprise respective vectors of component relations between respective pairwise ones of the model components and the model-related data:  Under its broadest reasonable interpretation in light of the specification, this limitation 
[r]esponding . . . to the user query with the suggested models comprising a subset of the models selected based on the vectors of component relations:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of a set of model, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a device operatively coupled to a  processor” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Further, the element of “receiving, by a device operatively coupled to a processor, a user query for suggested models, wherein the user query comprises model-related data” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”).  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a device operatively coupled to a  processor” are generic computer components recited in a manner that represents no more than mere instructions 
                                                                                                                                        Claim 8
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “updating . . . the model relations based on user feedback”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of updating a model based on user feedback, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “a device”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “computing . . . distances between the pairwise ones of the model components and the model-related data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of computing distances between model components, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recite the additional element of “a device”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “selecting . . . the subset of the set of models based on the distances as represented in the vectors”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a distance, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites wherein the selecting is further based on a comparison of the distances to a tolerance parameter”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a comparison, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information”  This limitation merely places restrictions on the type of data used in the analysis and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites “wherein the model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  The claim recites a computer program product; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
[i]dentify models, wherein the models respectively comprise model components: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a set of models, which is an evaluation or observation.
[d]etermine model relations among the model components and the model-related data, wherein the model relations comprise respective vectors of component relations between respective pairwise ones of the model components and the model related data:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining model relations, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
[r]espond to the user query with the suggested models comprising a subset of the models selected based on the vectors of component relations:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of a set of model, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Further, the element of “receive a user query for suggested models, wherein the user query comprises model- related data” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”).   Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 

Claim 14
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “update the model relations based on user feedback”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of updating a model based on user feedback, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “compute distances between the pairwise ones of the model components and the model-related data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process 
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 16
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “select the subset of the models based on the distances as represented in the vectors”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a computed distance, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 17
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information”  This limitation merely places restrictions 
Step 2A Prong 2, Step 2B:  This claim recites “wherein the model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 26
Step 1:  The claim recites a system; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
[i]dentifies models, wherein the models respectively comprise model components: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a set of models, which is an evaluation or observation.
[d]etermines model relations among the model components and the model-related data, wherein the model relations comprise vectors of component relations between respective pairwise ones of the model components and the model-related data:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining model relations, which is an 
[r]esponds to the user request with the suggested models comprising a subset of the models selected based on the vectors of component relations:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of responding to a user query, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory”, “receives a user request for suggested models, wherein the user request comprises model-related data, and the model-related data comprises a training data set and specifies a type of problem to be solved”, “an identification component”, “a determination component”, and “a suggestion component”.  The additional elements of “a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory”, “an identification component”, “a determination component”, and “a suggestion component” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional element of “receives a user request for suggested models, wherein the user request comprises model-related data, and the model-related data comprises a training data set and specifies a type of problem to be solved” is insignificant extra-solution activity directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory”, “an identification component”, “a determination component”, and “a suggestion component” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional element of “receives a user request for suggested models, wherein the user request comprises model-related data, and the model-related data comprises a training data set and specifies a type of problem to be solved” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 27
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “computes distances between the pairwise ones of the model components and the model related data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process 
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “a distance component”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 28
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “suggests the subset of the models based on the distances as represented in the vectors”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a distance, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recite the additional element of “a suggestion component”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into 

Claim 29
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “suggests the subset of the models based on a comparison of the distances to a tolerance parameter.” Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a comparison, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recite the additional elements of “a suggestion component” and a “distance component”, which are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). These generic processing elements do not integrate the abstract idea into a practical application nor do they provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 30
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
[i]dentifying . . .  models, wherein the models respectively comprise model components: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a set of models, which is an evaluation or observation.
[d]etermining . . . model relations among the model components, wherein the model relations comprise respective vectors of component relations between respective pairwise ones of the model components and the model-related data:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining model relations, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
[r]esponding . . . to the user query with the suggested models comprising a subset of the models selected based on the vectors of component relations:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of a set of model, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a device operatively coupled to a  processor” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Further, the element of “receiving, by a device operatively coupled to a processor, a user request for suggested models, wherein the user request comprises directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a device operatively coupled to a  processor” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Further, the element of “receiving, by a device operatively coupled to a processor, a user request for suggested models, wherein the user request comprises model-related data, and the model-related data comprises a training data set and specifies a type of problem to be solved” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.


Claim 31
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “computing . . . distances between the pairwise ones of the model components and the model-related data”. Under its broadest reasonable 
Step 2A Prong 2, Step 2B:  This claim recite the additional element of “a device”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 32
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “selecting . . . the subset of the set of models based on the distances as represented in the vectors”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a distance, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 33
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites wherein the selecting is further based on a comparison of the distances to a tolerance parameter”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a comparison, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 5-10, 12-17, 26-28, and 30-32 are rejected under 35 U.S.C. § 103 as being obvious over Lysiak (Lysiak et al., “Optimal selection of ensemble classifiers using measures of competence and diversity of base classifiers”, Feb. 27, 2014, Neurocomputing, Volume 126, , pp. 29-35, hereinafter “Lysiak”) in view of Gibiansky et al. (US 20160110657 A1, hereinafter “Gibiansky”).


Regarding claim 1, Lysiak discloses [a] system comprising: (Abstract; “In this paper, a new probabilistic model using measures of classifier competence and diversity is proposed. The multiple classifier system (MCS) based on the dynamic ensemble selection scheme was constructed using both developed measures”, which discloses a multiple classifier system for selecting an ensemble of classifiers)
a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: (Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, by virtue of the experiments being performed in MATLAB, a memory and processor that execute computer executable components.  Examiner notes that it is inherent that the Lysiak reference inherently uses a processor and memory to conduct the experiments performed in the paper in MATLAB)
identification component that identifies models, wherein the models respectively comprise model components (Page 31, Column 1; “Let a pool of classifiers, i.e. a set of trained classifiers Ψ ¼ fψ1; ψ2; …; ψLg, be given. Let ψl : X-M ð1Þ be a classifier that produces a vector of discriminant functions ½dl1ðxÞ; dl2ðxÞ; …; dlMðxÞ for an object described by a feature vector xAX ”, which discloses the identification of a pool of classifiers of a set of models that are used in the analysis, the pools of classifiers comprising respective model components that are, under a broadest reasonable interpretation of the claim language, model configurations in that they produce a vector of discriminant functions for an object described by a feature vector; and Page 32, §4.1; “20 pruned decision tree classifiers with Gini splitting criterion” and “nine classifiers”, which further discloses, under a broadest reasonable interpretation of the claim language, the identification of a set of models (by virtue of them being used in the experiment) that comprise model components in the form of model configurations; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “identification component” which is a generic computing element that is inherently used in the experiment of Lysiak)
a determination component that determines one or more model relations among the respective model components and the model-related data, (Page 31, Column 1; “According to the presented concept, using probabilities (10), first we calculate pairwise diversity at the point xAX for all pairs of base classifiers ψl and ψk from the pool Ψ”, the pairwise diversity being the determination of one or more model relations among respective model components or model configurations; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “determination component” which is a generic computing element that is inherently used in the experiment of Lysiak)
wherein the model relations comprise vectors of component relations between respective pairwise ones of the model components and the model-related data; and (Page 31, Column 1; “According to the presented concept, using probabilities (10), first we calculate pairwise diversity at the point xAX for all pairs of base classifiers ψl and ψk from the pool Ψ”, the pairwise diversity being the model relations; and Page 31, Equation 11; the equation, under a broadest reasonable interpretation of the claim language in view of the specification, computes a pairwise diversity that is one or more model relations that comprise a vector of component relations between respective pairwise ones of the model components (or model configurations).  The computed pairwise diversity metric results in the “vector”).
Lysiak fails to explicitly disclose a suggestion component that receives a user query for suggested models, wherein the user query comprises model-related data; the suggestion component responds to the user query with the suggested models comprising a subset of the models selected based on the vectors of component relations.

a suggestion component that receives a user query for suggested models, wherein the user query comprises model-related data; (Figure 5, Elements 502, 506, 508, 510, 512, and 514; the figure discloses a suggestion component 502 that receives, under a BRI, a user query for suggested models (as the figure, in element 504, provides k best or “suggested models” in response to a user-supplied input 502 or “query”), wherein the user query or input comprises model-related data such as stopping criteria or scoring metrics; and [0108]; “Box 508 illustrates a command that the user may input to when the user knows in advance the tuning range of a certain parameter which controls the tuning space”, the user input being, under a BRI, a user query; and [0104]; and Figure 2, Element 230; this discloses the suggestion component in view of the 112f interpretation above)
the suggestion component responds to the user query with the suggested models comprising a subset of the models selected based on the vectors of component relations ([0106]; “In the Illustrated implementation, the best model (i.e. candidate machine learning method with tuned parameter set that produced the best observed measure of fitness) is presented to the user in portion 802, which identifies the best (based on accuracy as the measure of fitness) model as the GBM model, the best parameter setting to be (num_trees=10, tree_depth=5) and the best accuracy as 0.95 (i.e. best observed measure of fitness)”, which discloses suggesting or identifying the best model based on a user-supplied query or input data based on a vector of component relations or parameter settings or measures of fitness; and Figure 5, Element 504).



Regarding claim 7, it is a method claim that corresponds to the steps of claim 1, and is rejected for the same reasons as claim 1.

Regarding claim 13, it is a computer product claim that corresponds to the steps of claim 1, and is rejected for the same reasons as claim 1.

Regarding claim 26, Lysiak discloses [a] system comprising: (Abstract; “In this paper, a new probabilistic model using measures of classifier competence and diversity is proposed. The multiple classifier system (MCS) based on the dynamic ensemble selection scheme was constructed using both developed measures”, which discloses a multiple classifier system for selecting an ensemble of classifiers)
a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: (Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, by virtue of the experiments being performed in MATLAB, a memory and processor that execute computer executable components.  Examiner notes that it is inherent that the Lysiak reference inherently uses a processor and memory to conduct the experiments performed in the paper in MATLAB)
identification component that identifies models, wherein the models respectively comprise model components (Page 31, Column 1; “Let a pool of classifiers, i.e. a set of trained classifiers Ψ ¼ fψ1; ψ2; …; ψLg, be given. Let ψl : X-M ð1Þ be a classifier that produces a vector of discriminant functions ½dl1ðxÞ; dl2ðxÞ; …; dlMðxÞ for an object described by a feature vector xAX ”, which discloses the identification of a pool of classifiers of a set of models that are used in the analysis, the pools of classifiers comprising respective model components that are, under a broadest reasonable interpretation of the claim language, model configurations in that they produce a vector of discriminant functions for an object described by a feature vector; and Page 32, §4.1; “20 pruned decision tree classifiers with Gini splitting criterion” and “nine classifiers”, which further discloses, under a broadest reasonable interpretation of the claim language, the identification of a set of models (by virtue of them being used in the experiment) that comprise model components in the form of model configurations; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “identification component” which is a generic computing element that is inherently used in the experiment of Lysiak)
a determination component that determines one or more model relations among the respective model components and the model-related data, (Page 31, Column 1; “According to the presented concept, using probabilities (10), first we calculate pairwise diversity at the point xAX for all pairs of base classifiers ψl and ψk from the pool Ψ”, the pairwise diversity being the determination of one or more model relations among respective model components or model configurations; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “determination component” which is a generic computing element that is inherently used in the experiment of Lysiak)
wherein the model relations comprise vectors of component relations between respective pairwise ones of the model components and the model-related data; and (Page 31, Column 1; “According to the presented concept, using probabilities (10), first we calculate pairwise diversity at the point xAX for all pairs of base classifiers ψl and ψk from the pool Ψ”, the pairwise diversity being the model relations; and Page 31, Equation 11; the equation, under a broadest reasonable interpretation of the claim language in view of the specification, computes a pairwise diversity that is one or more model relations that comprise a vector of component relations between respective pairwise ones of the model components (or model configurations).  The computed pairwise diversity metric results in the “vector”).
a suggestion component that receives a user request for suggested models, wherein the user request comprises model-related data, and the model-related data comprises a training data set and specifies a type of problem to be solved; the suggestion component responds to the user query with the suggested models comprising a subset of the models selected based on the vectors of component relations.
Gibiansky discloses a suggestion component that receives a user request for suggested models, wherein the user request comprises model-related data, and the model-related data comprises a training data set and specifies a type of problem to be solved (Figure 5, Elements 502, 506, 508, 510, 512, and 514; the figure discloses a suggestion component 502 that receives, under a BRI, a user query for suggested models (as the figure, in element 504, provides k best or “suggested models” in response to a user-supplied input 502 or “query”), wherein the user query or input comprises model-related data such as stopping criteria or scoring metrics and the model-related data comprises training data (element 502) and specifies a type of problem to be solved (elements 506, 508, 510); and [0108]; “Box 508 illustrates a command that the user may input to when the user knows in advance the tuning range of a certain parameter which controls the tuning space”, the user input being, under a BRI, a user query; and [0104]; and Figure 2, Element 230; this discloses the suggestion component in view of the 112f interpretation above)
the suggestion component responds to the user query with the suggested models comprising a subset of the models selected based on the vectors of component relations ([0106]; “In the Illustrated implementation, the best model (i.e. candidate machine learning method with tuned parameter set that produced the best observed measure of fitness) is presented to the user in portion 802, which identifies the best (based on accuracy as the measure of fitness) model as the GBM model, the best parameter setting to be (num_trees=10, tree_depth=5) and the best accuracy as 0.95 (i.e. best observed measure of fitness)”, which discloses suggesting or identifying the best model based on a user-supplied query or input data based on a vector of component relations or parameter settings or measures of fitness; and Figure 5, Element 504).
Lysiak and Gibiansky are analogous art because both are concerned with model selection in ensembles of machine learning models.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning and model selection to combine the suggestion component of Gibiansky with the system of Lysiak to yield the predictable result of a suggestion component that receives a user query for suggested models, wherein the user query comprises model-related data; the suggestion component responds to the user query with the suggested models comprising a subset of the models selected based on the vectors of component relations. The motivation for doing so would be to automatically decide a model based on input data and parameter settings (Gibiansky; [0106]).

Regarding claim 30, it is a method claim that corresponds to the steps of claim 26, and is rejected for the same reasons as claim 26.


2, 9, 15, 27, and 31, the rejection of claims 1, 7, 13, 26, and 30 are incorporated and Lysiak further discloses a distance component that computes distances between the pairwise ones of the model components and the model related data (Page 31, Equation 11; the equation discloses computing one or more distances between the pairwise ones of the model components (model configurations) corresponding to at least two of the set of models, and this the pairwise diversity for all pairs of base classifiers; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “distance component” which is a generic computing element that is inherently used in the experiment of Lysiak).

Regarding claims 3, 10, 16, 28, and 32, the rejection of claims 1, 2, 7, 9, 13, 15, 26, 27, 30, and 31 are incorporated and Lysiak further discloses wherein the suggestion component suggests the subset of the models based on the distances as represented in the vectors (Page 31, Column 1; “It should be noted that two different possibilities to optimize the problem of selecting the classifier ensemble have been proposed below. Due to the differences in the defined objectives and constraints, we use the non-pairwise diversity measure (12) for Problem 1 and the pairwise one (11) for Problem 2”, which discloses suggesting or selecting a subset of the models based on a distance computed by a diversity measure; and see generally Page 31, §3; the section discloses the dynamic selection of an ensemble; and Page 29, Column 2; “In this paper, the authors tried to create such a model which will select the best classifiers (most competent) while trying to differentiate their wrong answers”; and Page 34, Column 1; “Therefore, the ensemble of classifiers selected by the proposed method consist of only competent classifiers.” Note that the selected or “suggested” subset of the set of models are the subset of models or classifiers ultimately selected for inclusion in the ensemble of classifiers; and Page 32, Tables 1 and 2; the tables disclose the pseudocode that use the diversity measure (that computes the distances) to ultimately suggest or select a subset of models).

Regarding claims 5, 8, and 14, the rejection of claims 1, 7, and 13 are incorporated and Lysiak further discloses the learning component (Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, a “learning component” which is a generic computing element that is inherently used in the experiment of Lysiak).
Lysiak fails to explicitly disclose updates the model relations based on user feedback.
Gibiansky discloses updates the model relations based on user feedback ([0108]; “For experienced users, besides specifying the data, a user can also control the tuning process by providing user-provided information with different commands”; and Figure 5, Element 514).
The motivation to combine Lysiak and Gibiansky is the same as discussed above with respect to claim 1.


Regarding claim 6, 12, and 17, the rejection of claims 1, 7, and 13 are incorporated and Lysiak further discloses wherein the respective model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information (Page 31, Column 1; “Let a pool of classifiers, i.e. a set of trained classifiers Ψ ¼ fψ1; ψ2; …; ψLg, be given. Let ψl : X-M ð1Þ be a classifier that produces a vector of discriminant functions ½dl1ðxÞ; dl2ðxÞ; …; dlMðxÞ for an object described by a feature vector xAX ”, which discloses the identification of a pool of classifiers of a set of models that are used in the analysis, the pools of classifiers comprising respective model components that are, under a broadest reasonable interpretation of the claim language, model configurations in that they produce a vector of discriminant functions for an object described by a feature vector).


Claims 4, 11, 29, and 33 are rejected under 35 U.S.C. § 103 as being obvious over Lysiak in view of Gibiansky and further in view of Giacinto et al. (Giacinto et al., “Design of Effective Multiple Classifier Systems by Clustering of Classifiers”, Sep., 7, 2000, Proceedings 15th International Conference on Pattern Recognition. ICPR-2000, pp. 160-163, hereinafter “Giacinto”).

	Regarding claims 4, 11, 29, and 33, the rejection of claims 1, 2, 7, 9, 26-27, and 30-32 are incorporated and Lysiak further discloses the suggestion component and the distance component (Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, a “suggestion component” and a “distance component” which are generic computing elements that are inherently used in the experiment of Lysiak).
Lysiak fails to explicitly disclose suggests the subset of the models based on a comparison of the distances to a tolerance parameter.
Giacinto discloses suggests the subset of the models based on a comparison of the distances to a tolerance parameter (Page 162, Column 1; “In order to perform such a clustering of classifiers, it is easy to see that a “distance” measure between two clusters of classifiers is also necessary. We defined the distance between any two clusters C, and C, as the maximum “distance” between two classifiers belonging to such clusters . . . In particular, for each cluster, the classifier that exhibits the maximum average distance from all other clusters is chosen”, which discloses, under a broadest reasonable interpretation of the claim language read in view of the definition of a “tolerance parameter” in the specification, suggesting or choosing a subset of the set of models (subset C* cluster) based on a comparison to a tolerance parameter, which is the maximum average distance of one classifier from all other clusters).
Lysiak, Gibiansky, and Giacinto are analogous art because all are concerned with model selection in ensembles of machine learning models.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning and model selection to combine the tolerance parameter of Giacinto with the 

Response to Arguments

Applicant’s arguments and amendments, filed on 5/3/2021, with respect to the 35 U.S.C. § 101 rejection of claims 1-25 have been considered but are not persuasive.

Beginning on page 9, second to last paragraph of the Remarks, filed on 5/3/2021, Applicant argues that “the subject claims recite elements involving pairwise comparing massive amounts of data from models against a user query, and computing vectors based the comparisons, which requires a processor and computer memory, that cannot be practically applied or performed as a mental process in the human mind in a reasonable amount of time to responds to the user query, and also does not recite any method of organizing human activity”.  Examiner respectfully disagrees with this analysis.

First, nowhere in the claims is “comparing massive amounts of data from models against a user query” disclosed.  Paragraph [0066] of the originally filed specification discloses “For example, processing components 1200, 1300 can execute data analysis and/or other operations that cannot be performed by a human (e.g., are greater than the can be performed by a human.  Second, Applicant has not provided any specific argument or evidence as to why the specific limitationz of independent claims 1, 7, 13, 26, and 30, as amended and newly presented, as claimed, are not directed towards mental processes such as observations or evaluations that can be practically performed by a human with the assistance of pen and paper.

Applicant further argues on page 9, last paragraph of the remarks, filed on 5/3/2021, that “Furthermore, even if the claims could be considered to be directed to a judicial exception, they are directed to a practical application of providing suggestions of models in response to a user query comprising model-related data as discussed throughout the specification, and thus would be eligible under part 2A, Prong 2 of the Alice/Mayo two-step framework.”  Examiner respectfully disagrees with this analysis.

The question isn’t whether the claims are directed towards a practical application, it is whether the additional elements beyond the identified abstract ideas of the claim are directed towards a practical application or provide significantly more than the identified abstract idea.

For these reasons, Applicants arguments are not persuasive, and the 35 U.S.C. § 101 rejection of claims 1-17 and 26-33 STANDS.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the Specification appears to provide sufficient structural support for the “”identification component”, “determination component”, “suggestion component”, “distance component”, “learning component” in at least Figure 12, Figure 13, and paragraph [0085] of the originally filed specification, and all of the components appear to be generic processing elements.